     Case 3:19-cv-00021-MMD-WGC Document 38 Filed 06/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


JOHN WALKER-ABRAMS,                  )                3:19-cv-00021-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                June 11, 2021
BACA, et al.,                        )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion for Current Screening Order and Current Amended
Civil Rights Complaint in the Instant Case – 3:19-cv-00021-MMD-WGC (as previously ordered
by this Court in ECF 36” (ECF No. 37). Plaintiff states “Unfortunately, ECF No. 6 and ECF No.
7 are not the last and current amended civil rights complaint or the latest court issued screening
order that is in effect for this instant case.” (Id.)

       Plaintiff’s “Motion for Current Screening Order and Current Amended Civil Rights
Complaint” (ECF No. 37) is GRANTED to the extent that Clerk of the Court is directed to send
a copy of the court’s Screening Order on Second Amended Complaint (ECF No. 11) and Plaintiff’s
Second Amended Complaint (ECF No. 10-1) in this matter to the Plaintiff.

       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                             By:         /s/______________________
                                                            Deputy Clerk
